Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 9, 2022 has been entered.  Claims 16-17, 20-21, 23-24, 26-27, 30-31, 33-34 are amended.  Claims 1-15, 37-49 are canceled.  Currently, claims 16-36 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed May 9, 2022, with respect to the rejection(s) of claim(s) 16, 23, and 30 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reddy et al. (US PG Pub 2018/0036547).
Applicant's arguments filed May 9, 2022 with regard to dependent claim 17 and Rubin et al. (US Pat 6,298,266) have been fully considered but they are not persuasive. Applicant argues on page 10 that Rubin et al. does not suggest “the shape of the stimulation waveform includes a positive phase segment that is defined by a collection of control pulses, in which the duty cycle varies such that an initial portion of the collection includes a first duty cycle and a final portion of the collection includes a second duty cycle that is longer than the first duty cycle”.  Rubin et al. discloses in Figure 36 a collection of control pulses 282 that are a positive phase segment, in which the duty cycle varies such that an initial portion of the collection of pulses 282 includes a first duty cycle and a final portion of the collection 282 includes a second duty cycle that is longer than the first duty cycle (“The duty cycle of the pulse width modulated signal continues to determine the width of each successive pulse 282” col. 18, lines 21-27; E.N. Fig. 36 shows the width of the last pulse of the collection 282 being longer than the first pulse).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 16, 23 and 30 have been amended to recite, “the output control circuit configured to vary a duty cycle of the control pulses, based at least in part on a membrane response of the tissue, in a manner that defines a shape of a stimulation waveform for one or more shocks”.  The wording of this amended limitation suggests the applicant has clear support for a direct feedback relationship between the varying of the duty cycle of the control pulses, and a membrane response of the tissue.  A review of the originally filed specification however, fails to meet this required support.  While paragraphs [0010-0015], [0020], [0130], [0140], [0216] of the published application does state that the output control circuit may vary a duty cycle of the control pulses in a manner that defines a shape of the first, second and/or third waveform segments for one or more shocks, they does not support for the limitation “based at least in part on a membrane response of the tissue”.
Claims 17-22, 24-29, 31-36 are rejected for being dependent on claims 16, 23 and 30, and for failing to remedy the deficiencies of the independent claims.

Claims 16-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claims 16, 23, and 30, the broadest reasonable interpretation of the system includes varying a duty cycle of the control pulses, based at least in part on a membrane response of the tissue.  The specification does not disclose enough information for one of ordinary skill in the art to use the method to vary the duty cycle of the control pulses based at least in part on a membrane response of tissue.  The state of the art at the time of filing shows that this feedback response for varying the duty cycle of the control pulses was not predictable.  The specification does not provide direction as to how to solve the problem varying the duty cycle of the control pulses.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 16, 23 and 30.  Thus, claims 16, 23 and 30 are not enabled by the disclosure.
Claims 17-22, 24-29, 31-36 are rejected for being dependent on claims 16, 23 and 30, and for failing to remedy the deficiencies of the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19, 23-25, 30-31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US Pat 6,298,266) in view of Reddy (US PG Pub 2018/0036547).
Regarding claims 16-17, 19, 23-25, 30-31, 36, Rubin et al. discloses an output control system for use in an implantable medical device, comprising: an output configured to be connected to a lead; a charging circuit 258; a capacitor 262 switchably coupled to the charging circuit; a switching circuit 264, 266 coupled between the capacitor and the output; an output control circuit configured to generate a control signal that includes control pulses that control the switching circuit to switchably connect the capacitor to the output (“the system controller 256 closes a switch 264 and modulates the opening and closing of a switch 266 to control delivery of a defibrillation signal to the heart” col. 17, lines 51-53), the output control circuit configured to vary a duty cycle of the control pulses in a manner that defines a shape of a stimulation waveform for one or more shocks, wherein the output control circuit is configured to vary the duty cycle between at least first and second duty cycles to define a positive phase segment of the stimulation waveform (“The duty cycle of the pulse width modulated signal continues to determine the width of each successive pulse 282” col. 18, lines 21-27; E.N. Fig. 36 shows the width of the last pulse of the collection 282 being longer than the first pulse).  Rubin et al. does not expressly disclose the output control circuit configured to vary a duty cycle of the control pulses based at least in part on a membrane response of the tissue.  Reddy teaches a feedback system for the duty cycle of control pulses, where the duty cycle is varied (“increased”) based at least in part on a membrane response of the tissue (“For example, impedance measurements across a portion of the patient's chest may be used to determine fluid status of the patient; more fluid means poorer heart failure status and vice versa. With worsening heart failure status, the duty cycle for CRT may be increased” [0196]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin et al. to incorporate a feedback system to vary the duty cycle of the control pulses as taught by Reddy in order to provide more control of the delivered therapy that is based on the tissue status.  

Claim(s) 18, 20-22, 26-29, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US Pat 6,298,266) in view of Reddy (US PG Pub 2018/0036547) as applied to claims 16-17, 19, 23-25, 30-31, 36 above, and further in view of Kroll et al. (US Pat 5,507,781).
Regarding claims 18, 29, 32, Rubin et al. does not disclose the output control circuit is configured to vary the first and second duty cycles to define a leading edge profile having an ascending non-linear shape that transitions from a low voltage to a high voltage, and a steady-state profile at the high voltage for a duration of the positive phase segment.  Kroll et al. teaches increasing the duty cycle in a defibrillator system is common (col. 12, lines 8-15) and provides a known example of a leading edge profile having an ascending non-linear shape that transitions from a low voltage to a high voltage, and a steady-state profile at the high voltage for a duration of the positive phase segment (fig. 8a, 11a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin et al. and try varying the first and second duty cycles to create a leading edge profile having the shape as taught by Kroll et al. as it appears to be a known profile in common defibrillator systems to yield predictable results in the art.
Regarding claims 20, 26, 33, Rubin et al. does not expressly disclose the capacitor is configured to store a full charge with a voltage of at least 400V and the output control circuit is configured to vary the duty cycle of the control pulses to define the stimulation waveform of a first shock to have a voltage of less than 300V.  Kroll et al. teaches it is known in the art for capacitors to be charged to 400 volts (col. 1, lines 62-63), and further teaches varying the duty cycle is common (col. 12, lines 8-15) and defining a waveform of a first shock to have a voltage of less than 300V (fig. 5a, 6a, 7a, 8a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin et al. and try charge the charging capacitor to 400V and to vary the duty cycle of the control pulses in order to produce a first shock having a voltage of less than 300V as taught by Kroll et al. as it appears to be known settings and parameters in common defibrillator systems to yield predictable results in the art.
Regarding claims 21-22, 27-28, 34-35, Rubin et al. does not expressly disclose the capacitor represents a single charge storage capacitor that is configured to store a full charge with a voltage of no more than 500V, but does disclose the output control circuit is configured to vary the duty cycle of the control pulses to deliver a multi-phase VF therapy that includes first and second phase therapies, wherein: during the first phase therapy, a combination of two or more medium voltage (MV) shocks are delivered entirely from the single charge storage capacitor; and during the second phase therapy, a low voltage pulse train is delivered at least partially from the single charge storage capacitor (fig. 14).  Kroll et al. teaches it is known in the art for capacitors to be charged to 400 volts (col. 1, lines 62-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin et al. and try charge the charging capacitor to 400V as taught by Kroll et al. as it appears to be a known charging limit in capacitors in common defibrillator systems to yield predictable results in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792